DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, lines 14-15, recites “a difference between the third and fourth number of turns is substantially one turn” is indefinite and unclear since the fourth number of turns is greater than the third number of turns resulting in a negative number. Therefore, the claim limitations should be “a difference between the fourth and third number of turns is substantially one turn”.
The term “substantially” in claim 21 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. An integral number is defined as a whole number not having any fraction or decimals so therefore having the term “substantially integral number” is indefinite and unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siren [WO 98/43258] in view of Cochran [U.S. Pub. No. 2009/0309579].
Regarding Claim 19 (see 112 rejection above), Siren shows an apparatus (Figs. 8A-8C) comprising: 
a substrate (see Page 8, Lines 24-36 to Page 9, Lines 1-4) having first and second surfaces opposite to each other (substrate inherently have first and second surfaces opposite to each other); 
a first coil pattern (109), the first coil pattern (109) having an outermost end (115, see Fig. 8A), a first connection point (114D) positioned at a first number of turns counted from the outermost end (see Fig. 8A), and a second connection point (114A) positioned at a second number of turns greater than the first number of turns counted from the outermost end (see Fig. 8A, element 114A positioned at a second number of turns greater than the first number of turns counted from the outermost end); 
a second coil pattern (119), the second coil pattern (119) having an outermost end (116, see Fig. 8B), a third connection point (117A) positioned at a third number of turns counted 7from the outermost end (see Fig. 8B), and a fourth connection point (117D) positioned at a fourth number of turns greater than the third number of turns counted from the outermost end (see Fig. 8B, element 117D positioned at a fourth number of turns greater than the third number of turns counted from the outermost end); and 
first (lead-in) and second (another lead-in) connection conductors provided so as to penetrate through the substrate (see Page 8, Lines 24-36 to Page 9, Lines 1-4), 
wherein a difference between the first and second number of turns is substantially one turn (see Fig. 8A, a first number of turns is between 2 6/8 and 2 7/8 turns and a second number of turns is about 2 turns so therefore the difference between the first and second number of turns is substantially one turn), 
wherein a difference between the third and fourth number of turns (see 112 rejection above) is substantially one turn (see Fig. 8B, a fourth number of turns is between 2 6/8 and 2 7/8 turns and a third number of turns is about 2 turns so therefore the difference between the first and second number of turns is substantially one turn), 
wherein the first connection conductor (lead-in) is connected between the first (114D) and fourth (117D) connection points (see Page 8, Lines 24-36 to Page 9, Lines 1-4), and 
wherein the second connection conductor (another lead-in) is connected between the second (114A) and third (117A) connection points (see Page 8, Lines 24-36 to Page 9, Lines 1-4). 
Siren does not explicitly show a first coil pattern formed on the first surface of the substrate and a second coil pattern formed on the second surface of the substrate.
Cochran shows a device (Figs. 28-31) teaching and suggesting the substrate (210) having first (top surface) and second (bottom surface) surfaces opposite to each other (see Figs. 28-30, Paragraph [0086]), the first coil pattern (top portion of element 212) formed on the first surface of the 15substrate (see Figs. 28-30, Paragraph [0086]); and the second coil pattern (bottom portion of element 212) formed on the second surface of the substrate (see Figs. 28-29 and 31, Paragraph [0086]). In addition, Cochran also shows first (230) and second (231) connection conductors provided so as to penetrate through the substrate (210, Paragraph [0086], see Figs. 28-31).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the substrate having first and second surfaces opposite to each other, the first coil pattern formed on the first surface of the 15substrate; and the second coil pattern formed on the second surface of the substrate as taught by Cochran for the device as disclosed by Siren to facilitate insulation by separating the windings to prevent unwanted short and achieve desirable inductance values.
Regarding Claim 20, Siren shows the first number of turns (turns of 110) is a same as the third number of turns (turns of 120, see Figs. 8A-8C, see Pages 8, Lines 24-36 to Page 9, Lines 1-4), and wherein the second number of turns (turns of 113) is a same as the fourth number of turns (turns of 123, see Figs. 8A-8C, see Pages 8, Lines 24-36 to Page 9, Lines 1-4).  
Regarding Claim 21 (see 112 rejection above) Siren shows a number of turns of each of the first and third number of turns is substantially integral number (since the term “substantially integral number” is indefinite, Siren shows turns of 110 and turns of 120 is substantially integral number).  

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siren in view of Cochran as applied to claim 19 above, and further in view of Chiu et al. [U.S. Pub. No. 2011/0133877].
Regarding Claim 20, Siren in view of Cochran shows the claimed invention as applied above. 
In addition, Chiu et al. shows (Figs. 2-4 and see Drawing 1 below for modification of Fig. 4 since the location of B1 and B2 appears to be incorrect and should be swapped according to Fig. 2 and Paragraph [0031]) wherein the first number of turns (turns of A2) is a same as the third number of turns (turns of B1, Paragraph [0031]), and wherein the second number of turns (turns of A1) is a same as the fourth number of turns (turns of B2, Paragraph [0031]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first number of turns is a same as the third number of turns, and wherein the second number of turns is a same as the fourth number of turns as taught by Chiu et al. for the device as disclosed by Siren in view of Cochran to simplify design to increase inductance and achieve high Q factor (Paragraphs [0014], [0016]).
Regarding Claim 21, Siren in view of Cochran shows the claimed invention as applied above.
In addition, Chiu et al. shows (Figs. 2-4 and see Drawing 1 below for modification of Fig. 4 since the location of B1 and B2 appears to be incorrect and should be swapped according to Fig. 2 and Paragraph [0031]) a number of turns of each of the first (turns of A2) and third (turns of B1) number of turns is substantially integral number (Paragraph [0031]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a number of turns of each of the first and third number of turns is substantially integral number as taught by Chiu et al. for the device as disclosed by Siren in view of Cochran to simplify design to increase inductance and achieve high Q factor (Paragraphs [0014], [0016]).
Regarding Claim 22, Chiu et al. shows a number of turns of each of the first (turns of A2) and third (turns of B1) number of turns is at least five (Paragraph [0031]).


    PNG
    media_image1.png
    467
    385
    media_image1.png
    Greyscale

Drawing 1 (modification of Fig. 4 where B1 and B2 are swapped as supported by Fig. 2 and Paragraph [0031])

Allowable Subject Matter
Claims 1, 5, and 12-14 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837